Citation Nr: 0725514	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from September 
1963 until September 1966, when he was honorably discharged.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

During an April 2007 Travel Board hearing, the veteran 
presented testimony before the undersigned Veterans Law 
Judge.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  

Issues not on appeal

A September 2004 RO decision denied service connection for 
right upper arm scars.  The veteran filed a notice of 
disagreement (NOD) in January 2005.  The RO issued a 
statement of the case (SOC) in January 2006.  However, the 
veteran did not perfect his appeal by filing a substantive 
appeal.  Thus, that issue is currently not before the Board, 
and it will be discussed no further herein.  See 38 C.F.R. 
§ 20.1100 (2006); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

FINDING OF FACT

The competent medical evidence of record does not include a 
current diagnosis of asbestosis.




CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in April 2005 which was specifically 
intended to address the requirements of the VCAA.  The April 
2005 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show an "injury in military service or a disease that 
began in or was made worse during military service, OR an 
event in service causing injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your disability and an injury, disease, or event in 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the April 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "state 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
veteran that VA would be scheduling him for a physical 
examination and notified him of the consequences of failing 
to report for the same.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The April 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (Emphasis as in original).  More 
specifically, the veteran was advised the veteran that if 
"there are private medical records that would support your 
claim, complete, sign and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you."  Alternatively, the veteran was advised 
that he could "also get these records yourself and send them 
to us."  The letter further advised the veteran that VA 
would obtain "any VA medical records or other medical 
treatment records you tell us about."

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The April 
2005 letter instructed the veteran to "please review your 
records and make certain you haven't overlooked any important 
evidence" and "tell us about any additional information or 
evidence that you want us to try to get for you."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed asbestosis.  In 
other words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on element (2), existence 
of a disability. As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
private treatment records.  The veteran was provided a VA 
examination in June 2005, the report of which indicates the 
examiner performed an appropriate X-ray study and rendered 
appropriate diagnoses and opinions.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and provided 
testimony at an April 2007 Travel Board hearing, as detailed 
in the Introduction.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran seeks service connection for asbestosis.  He 
contends that he developed asbestosis as a result of working 
in a boiler room while at Fort Gordon, Georgia for the U.S. 
Army.  See Statement in Support of Claim, June 2005. 

Essential to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  

The medical evidence as to the existence of the claimed 
disability, asbestosis, is in conflict.

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 
1 Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The veteran produced private medical reports dated in 
December 1992 and March 1997 in support of his claim.  The 
December 1992 medical record from G.K., M.D., stated that 
while the veteran's pulmonary function test indicated a 
restrictive defect may be present, the chest x-ray indicated 
that the veteran's lungs were clear with no evidence of 
active pulmonary disease.  Notwithstanding the fact that 
there was no 
 x-ray evidence of asbestosis, Dr. G.K. concluded that "the 
findings are consistent with asbestos-related lung and 
pleural disease." 

The March 1997 report from T.M., M.D., stated in its entirety 
as follows: "[a]sbestos exposure was a substantial 
contributing factor in the development of the [veteran's] 
asbestosis."  No basis was stated for that conclusion.  
There is no indication that veteran underwent a chest x-ray 
or any other type diagnostic study to support the physician's 
conclusion.

Both of these opinions are conclusory and do not appear to 
have been based on     
diagnostic evidence of asbestosis.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  See also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  In addition, these reports are now a 
decade or more old.
Accordingly, the Board places little weight of probative 
value on the December 1992 and March 1997 reports.  

The June 2005 VA examination, on the other hand, is 
persuasive evidence that the veteran does not suffer from 
asbestosis and therefore has no current disability.  In that 
report, the examiner reviewed X-rays of the veteran's chest.  
The veteran's lungs were deemed to be clear and there was no 
indication of congestive failure, adenopathy or pleural 
effusion.  The examiner concluded that there was no active 
pulmonary disease.  

The opinion of the June 2005 VA examiner is supported by 
recent evidence in the claims folder.  The veteran has not 
stated that he is currently undergoing treatment for 
asbestosis or that he has ever undergone treatment for that 
disease.  This lack of evidence that the veteran suffers from 
any asbestosis-related disability is probative.  See Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].    

To the extent that the veteran himself contends that he has 
asbestosis, it is now well-established that lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Throughout the pendency of his claim, the veteran has had 
ample opportunity to submit evidence demonstrating the 
current existence of any asbestosis-related problems.  He was 
specifically notified in the April 2005 letter of the need to 
submit evidence of a current disability.  To date, he has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [noting that 
it is a claimant's responsibility to support a claim for VA 
benefits].

Because the record contains no competent medical evidence 
establishing the presence of an asbestosis-related 
disability, service connection is not warranted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis alone.  

Because the Board has determined that the veteran does not 
suffer from an asbestosis-related disability, discussion of 
the remaining Hickson elements is unnecessary.    

For the above-discussed reasons, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for asbestosis.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for asbestosis is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


